Citation Nr: 1625707	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for peroneal tendonitis, right foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1981 to August 1985 and December 2001 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In June 2012, the Board remanded the claim for additional development.  In April 2014, the Board denied the Veteran's claim for an initial compensable rating.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2016 Memorandum Decision, vacated and remanded the April 2014 Board decision for further action consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Court's January 2016 Memorandum Decision, it was noted that the Board's April 2014 decision relied, in part, on an August 2012 VA examiner's conclusion that the Veteran has worn orthotic inserts to treat plantar fasciitis that is unrelated to his service-connected right foot disability and that the Veteran's right foot peroneal tendonitis caused only mild functional impairment.  The Court noted that this conclusion is inconsistent with the evidence presented, which includes treatment records that document the Veteran's use of orthotic inserts prior to his plantar fasciitis diagnosis.  The Court concluded that the Board failed to adequately address whether the August 2012 examination was based on an inaccurate factual predicate or the impact, if any, of the use of orthoses on the Veteran's right foot peroneal tendonitis.  In light of the Court's holding, the Board finds that VA should provide another examination to determine the nature and severity of the Veteran's service-connected peroneal tendonitis, right foot.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value).  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment record.

2.  Then schedule the Veteran for a VA examination to determine the nature and severity of his right foot peroneal tendonitis.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests must be accomplished, and all findings reported in detail.  The examiner should address all symptoms and functional impairment, to include any occupational impairment associated with the peroneal tendonitis and the impact of the use of orthoses to treat peroneal tendinitis since service.  See August 2006 service treatment record noting prescription of semirigid orthosis for peroneal tendonitis.

3.  After ensuring that the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




